UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4795


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWN KENYATTA BEAMON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (2:11-cr-00026-BO-1)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and      THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawn Kenyatta Beamon pled guilty pursuant to a plea

agreement to one count of conspiracy to possess with intent to

distribute a quantity of heroin, in violation of 21 U.S.C. § 846

(2006), and was sentenced to 160 months in prison.                             Beamon’s

sole argument is that his attorney was ineffective because he

asserts    that    counsel       failed    to   adequately       pursue    sentencing

issues he claims would have significantly reduced his sentence.

Finding no error, we affirm.

            In the absence of conclusive evidence of ineffective

assistance of counsel on the face of the record, such claims are

not cognizable on direct appeal.                 United States v. Powell, 680
F.3d 350, 359 (4th Cir.), cert. denied, 133 S. Ct. 376 (2012).

Rather,    “[c]laims       of    ineffective      assistance       of    counsel   are

normally     raised      before     the     district      court    via    28     U.S.C.

§ 2255[.]”        Id.      Because        the   record    does    not    conclusively

establish     that       counsel    rendered       ineffective      assistance       at

sentencing, we decline to address this claim on direct appeal.

Although     Beamon’s      claim     is     premature,     he     may,    of   course,

reassert it in a § 2255 habeas motion.

            Accordingly, we affirm the district court’s judgment.

We   dispense     with    oral     argument     because    the    facts    and   legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.




                                                                AFFIRMED




                                   3